internal_revenue_service number release date index number ---------------------------- ----------------------- -------------------- -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ------------ telephone number -------------------- refer reply to cc intl b02 plr-123834-11 date date ty ------ legend taxpayer manager fc state x country y year year ---------------------------------------------------------- ----------------------- -------------------------- ---------------------------- ------------ ---------- ------ ------ dear --------------------- this is in response to your letter received by our office on date requesting the consent of the commissioner of the internal_revenue_service to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to your investment in fc plr-123834-11 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a privately held state x limited_partnership that was formed in year taxpayer’s activities consist solely of managing financial investments on behalf of its partners taxpayer is managed by a member of manager a large privately owned group of affiliated entities with substantial real_estate holdings among other investments in year taxpayer purchased shares of fc a county y publicly traded trust fc was a passive_foreign_investment_company pfic as defined under sec_1297 of the code taxpayer is a sophisticated investment and portfolio manager which maintains a well-qualified staff of investment and accounting professionals taxpayer has systems designed to capture and report critical financial_accounting and tax information on a timely basis further taxpayer has access to the professionals of manager’s tax department manager’s tax department was competent to render u s tax_advice with respect to stock ownership of a foreign_corporation taxpayer relied on the advice of its accounting professionals and manager’s tax department to comply with u s tax laws manager’s tax department has full access to the accounting information with respect to taxpayer’s investment in fc however manager’s tax department failed to identify fc as a pfic within the meaning of sec_1297 consequently manager’s tax department failed to advise taxpayer of the possibility of making a qef election under sec_1295 with respect to fc and of the consequences of making or failing to make such an election taxpayer recently became aware of fc’s status as a pfic taxpayer has submitted an affidavit signed under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of its accounting professionals and manager’s tax department taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 plr-123834-11 law sec_1295 of the code provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events which led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 plr-123834-11 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement attaching a statement to their return that provided the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief international cc
